DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 08/31/2020.                      .
2.	Claims 1 - 20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt.
Domestic benefit has been claim with regards to U.S. Application No. 16/146,544 filed September 28, 2018.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 08/31/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 09/11/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 08/31/2020 are acceptable for examination purposes. Except for the following:
 	a.	Figures 1 - 2 should be designated by a legend such as –Prior Art–because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings incompliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoidabandonment of the application. The replacement sheet(s) should be labeled“Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstructany portion of the drawing figures. If the changes are not accepted by the examiner, theapplicant will be notified and informed of any required corrective action in the next Officeaction. The objection to the drawings will not be held in abeyance. 
 	b.	The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Objection to the specification
1.	¶ 0053 of the instant specification quotes the subcarrier spacing as being 240, 000 KHZ it appears it should have been written as 240 KHz or 240, 000 Hz.
Claim objection(s)
1.	Independent claims 1, 8 and 15 recites the following limitation:
	“…verifying the RRC connection setup message; and terminating the RACH procedure in response to verifying the RRC connection setup message, before completing the RACH procedure.”
	In the RACH process/procedure when the RRC connection setup message is verify it means immediately that the RACH process/procedure is fully completed/terminated automatically. In other words the grey area of figure 6 (see applicant specification) is the entire RACH process/procedure, the last step of the RACH procedure has many names “RRC connection response”, “RRC connection set up”, “RRC connection complete”, “RRC connection resolution” and if verified then the RACH process is immediately completed/terminated, this is done automatically. From the highlighted limitation above it is not clear how in the first clause which states that the RRC connection setup message is verify which means the RACH process is complete/terminated 
 	 Taking a look at ¶ 0063 of the specification submitted on 8/31/2020 it appears that when the RAR message is verified and the TA is extracted then the PACH process is terminated since the remaining steps (RRC request and RRC connection response) are not required. It make better sense if the termination of the RACH occurs after the RAR message and not the RRC connection setup message since this is the last step in the RACH process and the RACH process would be obviously be terminated/abort/ended after RRC set up. The examiner will address both situation in the rejection that follows in order to advance prosecution.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 1 – 6, 8 – 11, 13, 15 – 18 and 20  are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 9 and 16 - 17 of US Patent # 10, 798, 745. Although the conflicting claims are not identical, they are not patentable distinct from each other. Please see table below for analysis.

US Patent 10, 798, 745
US Application: 17/007, 916
1. A device comprising: 

a memory device to store a set of instructions; and a processor configured to execute the instructions, wherein executing the instructions causes the processor to: 

perform a partial Random Access Chanel (RACH) procedure for each wireless station of the wireless stations, wherein the partial RACH procedure for each wireless station of the wireless stations includes: starting a RACH procedure by detecting a broadcast signal from the wireless station; transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station in response to the broadcast signal; 

receiving a Random Access Response (RAR) message from the wireless station in response to the PRACH preamble; 

extracting a value of a parameter from the RAR message; 

and terminating the RACH procedure before sending additional messages, from the device, to or via the wireless station; 





and apply multilateration based on results of performing the RACH procedure for each of the wireless stations, wherein the results include, for each of the wireless stations, the extracted value of the parameter in the RAR message.


a processor configured to:
 




perform a partial Random Access Channel (RACH) procedure for each wireless station of a plurality of wireless stations, wherein the partial RACH procedure for each wireless station of the plurality of wireless stations includes: starting a RACH procedure; 





receiving a Random Access Response (RAR) message from the wireless station; 


extracting a parameter value from the RAR message; 

receiving a Radio Resource Control (RRC) connection setup message from the wireless station; verifying the RRC connection setup message; and terminating the RACH procedure in response to verifying the RRC connection setup message, before completing the RACH procedure.

2. The device of claim 1, wherein the extracted parameter value includes: a value of a Timing Advance parameter in the RAR message. 


3. The device of claim 1, wherein the processor is further configured to: determine a location of the device based on the extracted parameter values from performing, for each of the plurality of wireless stations, the partial RACH procedure. 

1. “….. and apply multilateration based on results of performing the RACH procedure for each of the wireless stations, wherein the results include, for each of the wireless stations, the extracted value of the parameter in the RAR message.
4.  The device of claim 3, wherein when the processor determines the location, the processor is configured to: apply multilateration based on the extracted parameter values. 

3. The device of claim 1, wherein the processor applies multilateration to: determine a distance from the device to one of the wireless stations.
5. The device of claim 4, wherein when the processor applies multilateration, the processor is configured to: determine a distance from the device to each of the plurality of wireless stations.
1. “,,,: starting a RACH procedure by detecting a broadcast signal from the 



7. The device of claim 1, wherein the partial RACH procedure further includes: selecting a random number in response to the RAR message; and sending the selected random number in a Radio Recourse Control (RRC) request to the wireless station before terminating the RACH procedure, wherein verifying the RRC connection setup message includes determining whether the RRC connection setup message includes the selected random number. 

9. A method comprising: performing a partial Random Access Chanel (RACH) procedure for each wireless station of wireless stations, wherein the partial 

 starting a RACH procedure by detecting a broadcast signal from the wireless station; transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station in response to the broadcast signal; 

receiving a Random Access Response (RAR) message from the wireless station in response to the PRACH preamble; extracting a value of a parameter from the RAR message;

 and terminating the RACH procedure before sending additional messages, from the device, to or via the wireless station; 





and applying multilateration based on results of performing the RACH procedure for each of the wireless stations, wherein the results include, for each of the wireless stations, the extracted value of the parameter in the RAR message.





receiving a Random Access Response (RAR) message from the wireless station; extracting a parameter value from the RAR message; 
                                                      receiving a Radio Resource Control (RRC) connection setup message from the wireless station; verifying the RRC connection setup message; and terminating the RACH procedure in response to verifying the RRC connection setup message, before completing the RACH procedure.

9. The method of claim 8, wherein the extracted parameter value includes: a value of a Timing Advance parameter in the RAR message. 

9. “…and applying multilateration based on results of performing the RACH procedure for each of the wireless stations, wherein the results include, for each of the wireless stations, the extracted value of the parameter in the RAR message.
10. The method of claim 8, further comprising: determining a location of the device based on the extracted parameter values from performing, for each of the plurality of wireless stations, the partial RACH procedure. 

9. “…and applying multilateration based on results of performing the RACH procedure for each of the wireless 


12. The method of claim 11, wherein applying multilateration includes: determining a distance from the device to each of the plurality of wireless stations. 

9. “…starting a RACH procedure by detecting a broadcast signal from the wireless station; transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station in response to the broadcast signal; 

13. The method of claim 8, wherein starting the RACH procedure includes: detecting a broadcast signal from the wireless station; and transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station in response to the broadcast signal. 


14. The method of claim 8, wherein the partial RACH procedure further includes: selecting a random number in response to the RAR message; and sending the selected random number in a Radio 




                                                           starting a RACH procedure by detecting a broadcast signal from the wireless station; 


extracting a value of a parameter from the RAR message; 




and terminating the RACH procedure before sending additional messages, from the device, to or via the wireless station; 






and apply multilateration based on results of performing the RACH procedure for each of the wireless stations, wherein the results include, for each of the wireless stations, the extracted value of the parameter in the RAR message.

                                                          starting a RACH procedure; receiving a 




                                                            extracting a parameter value from the RAR message; 


receiving a Radio Resource Control (RRC) connection setup message from the wireless station; verifying the RRC connection setup message; and terminating the RACH procedure in response to verifying the RRC connection 


16. The non-transitory computer-readable medium of claim 15, wherein the extracted parameter value includes: a value of a Timing Advance parameter in the RAR message. 

16. “…and apply multilateration based on results of performing the RACH procedure for each of the wireless stations, wherein the results include, for each of the wireless stations, the extracted value of the parameter in the RAR message.






16. “…and apply multilateration based on results of performing the RACH procedure for each of the wireless stations, wherein the results include, for each of the wireless stations, the extracted value of the parameter in the RAR message.
18. The non-transitory computer-readable medium of claim 17, wherein when the processor determines the location, the processor is to: apply multilateration based on the extracted parameter values. 


19. The non-transitory computer-readable medium of claim 18, wherein when the processor applies multilateration, the processor is to: determine a distance from the device to each of the plurality of wireless stations. 

16. “…detecting a broadcast signal from the wireless station; transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station in response to the broadcast signal; receiving a Random Access Response (RAR) message from the wireless station in response to the PRACH preamble; 





Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claims 1 – 5, 8 – 12 and 15 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0324552 A1) in view of Islam et al. (US 2018/0368126 A1).
  	Regarding claim 1,  Kumar discloses: A device (figure 2, label 100 and figure 6) comprising: 
an interface to communicate with wireless stations in a network; (¶ 0061, figure 6 and figure 2, UE is able to communicate with multiple eNBs (multiple wireless stations));
 a processor (¶ 0004 and figure 6, label 812 as described in ¶ 0060)  configured to: perform a partial Random Access Chanel (RACH) procedure for each wireless station of a plurality of wireless stations, wherein the partial RACH procedure for each wireless station of the plurality of wireless stations (¶ 0044, this is a partial RACH procedure since the UE communicates with three or more base stations and receives only the random access response message, the entire 4 step process of the RACH procedure indicated in fig 6 of the applicant drawings are not needed since the TA is only required to perform trilateration as seen in ¶ 0048) includes: 
starting a RACH procedure; (¶ 0044, RACH procedure)
 receiving a Random Access Response (RAR) message from the wireless station; (¶ 0044, random access response message is received from the base stations) extracting a parameter value from the RAR message; [¶ 0044, Timing advance command is received in the random access response frame and mobile device may determine corresponding timing advance parameters, see also ¶ 0075]
Kumar does not explicitly discloses: receiving a Radio Resource Control (RRC) connection setup message from the wireless station; verifying the RRC connection setup message; and terminating the RACH procedure in response to verifying the RRC connection setup message, before completing the RACH procedure. However Kumar in ¶ 0075 and ¶ 0076 states that RCC connection is established, hence it is implied that RRC verification setup must occur and the RACH process in ¶ 0044 is terminated so normal communication/services between the UE and base stations will proceed. However to better clarify that the above limitation is explicitly taught Islam discloses the 4 step process of the RACH process see ¶ 0107 in which the RRC connection setup message is the last message to be verified in the RACH process hence the RACH process is finish/terminate automatically in order for the base station to continue other operation. In other words at the instance of the RRC setup message the RACH process is terminated/finished, hence verifying the RRC setup message before terminating the RACH process is not possible since the RRC set up message automatically terminates the RACH process.
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar’s system in view of Islam. The motivation for making the above modification would have been to initiate other control or data communication with the base station and UE as prevalently well known in the art after the termination of the RACH process.
[Note: As discussed in the claim objection above if after the RAR verification the RACH process/procedure is terminated the reference of Tang et al. (US 2016/0081122 A1) discloses such feature see ¶ 0403, the motivation would have been to save transmission resources as seen also in ¶ 0403. See also ¶ 0046 (figure 4) of Yi et al. (US 2009/0316638), the RACH process is terminated after the second step rather the entire 4 steps normally taken]
NOTE: The examiner notes that the entire PRACH process in the references of Veeramallu and Islam deals with a single base station and a UE however the primary reference deals with simultaneous PRACH communication with a single UE and multiple base station and applying the remaining steps to each base station would have been obvious. To better reinforces the idea that a single UE can perform the remaining PRACH steps that was not present in the primary reference simultaneously with multiple base station please see figure 12 of Ji et al.(US 2016/0192278 A1). Applying such concept would have been obvious to a person having ordinary skill in the art (PHOSITA).

 	Claims 8 and 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such element as a non-transitory computer readable medium is seen in ¶ 0060 of the primary reference.

Regarding claim 2, Kumar further discloses: The device of claim 1, wherein the extracted parameter value includes: a value of a Timing Advance parameter in the RAR message.  (¶ 0024 and ¶ 0044).

Claims 9 and 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Regarding claim 3, Kumar further discloses: The device of claim 1, wherein the processor is further configured to: determine a location of the device based on the extracted parameter values from performing, for each of the plurality of wireless stations, the partial RACH procedure. . [¶ 0024, in obtaining the timing advance parameters from each base station via the random access response (¶ 0044), will enable trilateration to a unique location estimate, note  in ¶ 0044 RACH procedure is done for each base station (multiple wireless station) in order to obtain the timing advance for each base station via the RAR message.  The applicant uses the word multilateration which uses multiple base station , however as seen in ¶ 0044 three or more base station can be used at the same time see also figure 2. Trilateration is  multilateration since Kumar is using 3 or more  base stations (¶ 0025) ].

 	Claims 10 and 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

Regarding claim 4, Kumar further discloses: 4. The device of claim 3, wherein when the processor determines the location, the processor is configured to: apply multilateration based on the extracted parameter values. [¶ 0024, in obtaining the timing advance parameters from each base station via the random access response (¶ 0044), will enable trilateration to a unique location estimate, note  in ¶ 0044 RACH procedure is done for each base station (multiple wireless station) in order to obtain the timing advance for each base station via the RAR message.  The applicant uses the word multilateration which uses multiple base station , however as seen in ¶ 0044 three or more base station can be used at the same time see also figure 2. In other words trilateration is  multilateration since Kumar is using 3 or more  base stations (¶ 0025) ]. 

 	Caims 11 and 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

 	Regarding claim 5, Kumar further discloses: The device of claim 4, wherein when the processor applies multilateration, the processor is configured to: determine a distance from the device to each of the plurality of wireless stations. (¶ 0024 - ¶ 0025, figure 2, the distance from the UE to the base stating can be determined in view of the timing advance, see also ¶ 0036, the location of the UE relative to the base stations can be determined hence the distance can be compute. See ¶ 0041 for trilateration ).

	Claims 12 and 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

2.	Claims  6,  13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0324552 A1) in view of Islam et al. (US 2018/03368126 A1) and Ishii(US 2018/0317263 A1).
	Regarding claim 6, Kumar in view of Islam discloses: The device of claim 1 (see rejected claim 1).
	Kumar in view of Islam does not disclose: wherein starting the RACH procedure includes: detecting a broadcast signal from the wireless station; and transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station in response to the broadcast signal.
	In the same field of endeavor Ishii discloses: wherein starting the RACH procedure includes: detecting a broadcast signal from the wireless station; and transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station in response to the broadcast signal. [see figure 2A, step 2A-1 and 2A-3, see ¶ 0059 for description of the broadcast being sent first followed by a preamble transmission in the PRACH process].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar’s system in view of Islam and Ishii. The motivation for making the above modification would have been to initiate a PRACH process in wireless communication [¶ 0002 of Ishii].
	Claims 13 and 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

3.	Claims  7 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0324552 A1) in view of Islam et al. (US 2018/03368126 A1)  and Niu et al. (US 2021/0105821).
	Claim 7, Ishii further discloses: The device of claim 1 (see rejected claim 1). 
 	Kumar in view of Islam does not disclose: wherein the partial RACH procedure further includes: 
selecting a random number in response to the RAR message; 
and sending the selected random number in a Radio Recourse Control (RRC) request to the wireless station before terminating the RACH procedure,
 wherein verifying the RRC connection setup message includes determining whether the RRC connection setup message includes the selected random number.
	Niu discloses: wherein the partial RACH procedure further includes: 
selecting a random number in response to the RAR message; [¶ 0122, MSG 3 is known as the RRC request message and possess a random number]
and sending the selected random number in a Radio Recourse Control (RRC) request to the wireless station before terminating the RACH procedure, [¶ 0122 the RCC or MSG3 is sent to the base station well known in the PRACH procedure which contain the random number]  	wherein  verifying the RRC connection setup message includes determining whether the RRC connection setup message includes the selected random number [¶ 0123, the base station will respond with an RRC set up message this set up message is verify by the using the random number].
[see ¶ 0119 of Nui].

	Claim 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463